DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/498852, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Here, at least the wires, wire cores and wire covers are not supported in the prior-filed provisional Application No. 62/498852. Therefore, claims 21-26, 33, 38-40, and 42-48 are not entitled to the benefit of the prior-filed application and the claims are instead considered to have an effective filing date of 9/13/17.
Drawings
The drawings filed on 8/5/22 are objected to as containing new matter and are therefore denied entry. The new matter includes: the addition of rightmost ref. 120 in Fig. 2. Therefore, corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. No new matter should be entered. 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
	
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment mechanism (claim 22), lop (claim 39), and the plurality of second vines wrapped around the main limb (claim 45; note claim 45 depends upon claim 39, and Fig. 2 shows all vines 120 directly connected only to the secondary limbs 110a-c, not the main limb 110) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 39 is objected to because of the following informalities: in claim 39, “the” should be inserted before each occurrence of “plurality” in line 7 .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 45, “a plurality of second vines wrapped around the main limb” is not supported in the original disclosure. In fact, paragraph 0018 describes, “Vines 120 can also be wrapped around other vines 120 to form secondary vines or twigs”, making clear that the second vines are wrapped around other vines, not the main limb. Therefore, the limitation is deemed to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 33, 38-40, and 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the wire" in line 7.  There is insufficient antecedent basis for this limitation in the claim because only the wire core and wire cover are recited previously.
Claim 39 recites the limitation "the second end" in line 5.  There is insufficient antecedent basis for this limitation in the claim. In addition, in “wherein the main limb, plurality of secondary limbs, and plurality of first vines comprise a wire core” in lines 7-8,  it is unclear whether the main limb, plurality of secondary limbs, and plurality of first vines each or together comprise a wire core. In addition, it is unclear whether “a wire” in line 10 includes the wire core and wire cover (of the first vines) in line 8, or a separate, additional element.
In claim 42, it is unclear whether the main limb, the plurality of secondary limbs, and the plurality of first vines each or together include a cotton material.
In claim 43, it is unclear whether the main limb, the plurality of secondary limbs, and the plurality of first vines each or together include a paper material.
In claim 47, it is unclear whether the wire cover of the main limb, the plurality of secondary limbs, and the plurality of first vines each or together has adhesive properties.
Claims 22-26, 33, 38, 40, 45-46, and 48 are rejected as depending upon a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment mechanism” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the attachment mechanism comprises a nail, a screw, a wire, a clip, glue, a fastener (e.g., fabric hook-and-loop fasteners, a velcro fastener, etc.), a wire, a string, a rope, a fastener, a hanger, or other attachment mechanisms (see paragraph 0022) or an equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22, 24, 38-40, 45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 8938905) in view of Pitman et al. (US 6306471) and Dieffenbach (US 3278364).
For claim 21, Moore teaches an artificial tree branch 80 (col 6, ln 26-30 describes a replica tree, branch or other portion of a tree), comprising: a main limb (main limb where ref. 80 is pointing in Fig. 2) comprising  a scent compound (from refs. 12,14; col 6, ln 33-59) adhered to an outer surface (col 6, ln 33-40 describes refs. 12,14 being applied to ref. 80); and a plurality of vines (see vines branching off of the main limb in Fig. 2).
Moore fails to explicitly disclose that the main limb comprises a wire core, a cover that encases an outer surface of the wire core, and the scent compound is adhered to an outer surface of the wire cover; wherein each vine comprises a wire wrapped around the main limb; and wherein the wire of the main limb and the wire of each vine are configured to change a shape of the artificial tree branch, and hold the changed shape of the artificial tree branch in response to adjustments.
Pitman et al. teaches an artificial tree branch 10 comprising a main limb 12 comprising a wire core 28, a cover 26 that encases an outer surface of the wire core (col 8, ln 6-43; Fig. 3), and a plurality of vines 20 wherein each vine comprises a wire 28 connected to the main limb (col 8, ln 6-10; Fig. 2); and wherein the wire of the main limb and the wire of each vine are configured to change a shape of the artificial tree branch, and hold the changed shape of the artificial tree branch in response to adjustments (col 8, ln 31-43 and 50-53; col 6, ln 57-col 7, ln 1) in order to allow a user to manually bend the wires to enhance the illusion of natural foliage (col 11, ln 52-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Moore to include the main limb comprising a wire core, a cover that encases an outer surface of the wire core, and the scent compound is adhered to an outer surface of the wire cover; wherein each vine comprises a wire connected to the main limb; and wherein the wire of the main limb and the wire of each vine are configured to change a shape of the artificial tree branch, and hold the changed shape of the artificial tree branch in response to adjustments as taught by Pitman et al. in order to allow a user to manually bend the wires to enhance the illusion of natural foliage. Note that the scent compound of Moore is applied and adhered to the outer surface and, thus, the outer surface of the outer element, i.e., the wire cover, in the combination of references.
Dieffenbach teaches an artificial tree branch 14, comprising: a main limb 18; and a plurality of vines 22 (col 4, ln 27-31 describes two or more cross limbs 22), wherein each vine 22 comprises a wire (col 3, ln 6-24) wrapped around the main limb 18 (col 2, ln 39-43; col 3, ln 19-24; Fig. 2) in order to effect a more natural appearance with either asymmetrical or nonsymmetrical limbs as desired by the user (col 1, ln 71-col 2, ln 5; col 3, ln 6-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Moore as modified by Pitman et al. such that the wire of each vine is connected to the main limb by being wrapped around the main limb as taught by Dieffenbach in order to effect a more natural appearance with either asymmetrical or nonsymmetrical limbs as desired by the user.
For claim 22, Moore as modified by Pitman et al. and Dieffenbach teaches (references to Dieffenbach) wherein an end of the main limb comprises an attachment mechanism (loop 26; note that applicant’s specification at para 0022 describes a loop as corresponding to the attachment mechanism).  
For claim 24, Moore as modified by Pitman et al. and Dieffenbach teaches (references to Pitman et al.) wherein the wire core of the main limb includes a metal material (col 8, ln 34-36).  
For claims 38 and 48, Moore as modified by Pitman et al. and Dieffenbach teaches (references to Moore) wherein the scent compound comprises one or more deer scent communication compounds (from refs. 12,14; col 6, ln 33-59).  
For claim 39, Moore teaches an artificial tree branch 80 (col 6, ln 26-30 describes a replica tree, branch or other portion of a tree), comprising: a main limb (main limb where ref. 80 is pointing in Fig. 2); a plurality of secondary limbs (see secondary limbs branching off of the main limb in Fig. 2) diverging from the second end of the main limb (Fig. 2); and a plurality of first vines (see vines branching off of the secondary limbs in Fig. 2), wherein the main limb, plurality of secondary limbs, and plurality of first vines comprise a scent compound adhered to an outer surface (col 6, ln 33-40 describes refs. 12,14 being applied to ref. 80).  
Moore fails to explicitly disclose a loop at a first end of the main limb, wherein the loop is sized to receive and couple a branch of a tree to the main limb; wherein the main limb, plurality of secondary limbs, and plurality of first vines comprise a wire core, a wire cover that encases an outer surface of the wire core, and the scent compound adhered to the wire cover; and wherein each first vine comprises a wire wrapped around a secondary limb of the plurality of second limbs.
Pitman et al. teaches an artificial tree branch 10 comprising a loop 16 (col 10, ln 41-43) at a first end (lower end in Fig. 1) of the main limb 12 (Fig. 1), wherein the loop is sized to receive and couple a branch of a tree to the main limb (note this is an intended use limitation, and ref. 16 is capable of receiving and coupling to a support such as a branch of a natural tree; Fig. 1; col 7, ln 54-56); wherein the main limb 12, plurality of secondary limbs (at least some refs. 20), and plurality of first vines 22 comprise a wire core 28, and a wire cover 26 that encases an outer surface of the wire core (col 8, ln 6-43; Fig. 3); and wherein each first vine comprises a wire 28 a secondary limb of the plurality of second limbs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Moore to include a loop at a first end of the main limb, wherein the loop is sized to receive and couple a branch of a tree to the main limb; wherein the main limb, plurality of secondary limbs, and plurality of first vines comprise a wire core, and a wire cover that encases an outer surface of the wire core as taught by Pitman et al. in order to allow a user to manually bend the wires to enhance the illusion of natural foliage. Note that the scent compound of Moore is applied and adhered to the outer surface and, thus, the outer surface of the outer element, i.e., the wire cover, in the combination of references.
Dieffenbach teaches an artificial tree branch 14, comprising: a secondary limb 18; and a plurality of first vines 22 (col 4, ln 27-31 describes two or more cross limbs 22), wherein each first vine 22 comprises a wire (col 3, ln 6-24) wrapped around a secondary limb 18 of the plurality of second limbs (col 2, ln 39-43; col 3, ln 19-24; Fig. 2) in order to effect a more natural appearance with either asymmetrical or nonsymmetrical limbs as desired by the user (col 1, ln 71-col 2, ln 5; col 3, ln 6-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Moore as modified by Pitman et al. such that the wire of each first vine is connected to a secondary limb of the plurality of second limbs by being wrapped around the secondary limb as taught by Dieffenbach in order to effect a more natural appearance with either asymmetrical or nonsymmetrical limbs as desired by the user.
For claim 40, Moore as modified by Pitman et al. and Dieffenbach teaches (references to Pitman et al.) wherein the wire core permits changing a shape of the artificial tree branch, and holds the changed shape of the artificial tree branch (col 8, ln 31-43 and 50-53; col 6, ln 57-col 7, ln 1).  
For claim 45, Moore as modified by Pitman et al. and Dieffenbach teaches (references to Pitman et al.) comprising a plurality of second vines (some other refs. 20) wrapped around the main limb (Fig. 2; note that in the combination of references, refs. 20 are connected to the main limb by being wrapped around main limb as taught by Dieffenbach).  
Claim 23, 33 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 8938905) in view of Pitman et al. (US 6306471) and Dieffenbach (US 3278364), as applied to claim 21 or 39, and further in view of Haupt (US 2007/0048464, cited on 7/27/20 IDS).
For claim 23, Moore as modified by Pitman et al. and Dieffenbach is silent about wherein the wire cover of the main limb includes a synthetic poly-viscose cotton material, a synthetic polyester cotton material, or a synthetic poly cotton material.  
Haupt teaches an artificial branch (para 0031) wherein the wire cover of the main limb includes a synthetic poly-viscose cotton material, a synthetic polyester cotton material (paras 0120 and 0125), or a synthetic poly cotton material in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material (para 0119) and form a product that is soft to handle and stretchable (para 0120). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire cover of the main limb of Moore as modified by Pitman et al. and Dieffenbach to include a synthetic poly-viscose cotton material, a synthetic polyester cotton material, or a synthetic poly cotton material as taught by Haupt in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material and form a product that is soft to handle and stretchable.
For claim 33, Moore as modified by Pitman et al. and Dieffenbach is silent about simulated moss on one or more of the plurality of vines.  
Haupt teaches an artificial branch (para 0031) comprising simulated moss (note this is an intended use term, and the polyester cotton fur of paras 0120 and 0125 is capable of simulating moss on one or more vines; Figs. 1-2) on one or more of the plurality of vines in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material (para 0119) and form a product that is soft to handle and stretchable (para 0120). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Moore as modified by Pitman et al. and Dieffenbach to include simulated moss on one or more of the plurality of vines as taught by Haupt in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material and form a product that is soft to handle and stretchable.
For claim 42, Moore as modified by Pitman et al. and Dieffenbach is silent about wherein the wire cover of the main limb, the plurality of secondary limbs, and the plurality of first vines includes a synthetic poly-viscose cotton material, a synthetic polyester cotton material, or a synthetic poly cotton material.  
Haupt teaches an artificial branch (para 0031) wherein the wire cover of the main limb, the plurality of secondary limbs, and the plurality of first vines (para 0031) includes a synthetic poly-viscose cotton material, a synthetic polyester cotton material (paras 0120 and 0125), or a synthetic poly cotton material in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material (para 0119) and form a product that is soft to handle and stretchable (para 0120). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire cover of each of the main limb, the plurality of secondary limbs, and the plurality of first vines of Moore as modified by Pitman et al. and Dieffenbach to include a synthetic poly-viscose cotton material, a synthetic polyester cotton material, or a synthetic poly cotton material as taught by Haupt in order to fix or modify the artificial branch to cover or repair virtually any kind of background or underlying material and form a product that is soft to handle and stretchable. Please note in the combination of references, the artificial branch includes a synthetic polyester cotton material as taught by Haupt and the artificial branch includes the main limb, the plurality of secondary limbs, and the plurality of first vines, as taught by Moore and Pitman et al.; thus, each of the main limb, the plurality of secondary limbs, and the plurality of first vines includes the synthetic polyester cotton material.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 8938905) in view of Pitman et al. (US 6306471) and Dieffenbach (US 3278364), as applied to claim 21, and further in view of DeMott (US 4950509, cited on 7/27/20 IDS) and Brock (https://www.dendrobatidae.org/Portals/O/activeforums_Attach /1424223459371.pdf, published 12/13/05).
For claim 25, Moore as modified by Pitman et al. and Dieffenbach is silent about wherein the wire cover of the main limb includes a non-toxic glue and a non-toxic paint.  
DeMott teaches an artificial tree branch wherein the outer surface of the wire (col 2, ln 3-9) of the main limb (col 2, ln 3-9, col 2, ln 64-col 3, ln 3) is covered by a non-toxic glue (col 4, ln 12-38, col 3, ln 50-66) and a paint (col 3, ln 6-10, col 4, ln 29-34) in order to provide a protective layer to increase attachment strength and durability (col 4, ln 12-38), and enable additions of leaves, seeds or seed hulls to produce an artificial tree branch having a realistic appearance (col 1, ln 67-55; col 3, ln 6-10), the glue being safe for pets and children. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the wire of main limb of Moore as modified by Pitman et al. and Dieffenbach to be covered by a non-toxic glue and paint as taught by DeMott in order to provide a protective layer to increase attachment strength and durability, and enable additions of leaves, seeds or seed hulls to produce an artificial tree branch having a realistic appearance, the glue being safe for pets and children. Please note in the combination of references, the outer surface of the wire of the main limb is the outer surface of the wire cover, thus, wire cover includes the non-toxic glue and paint in the combination of references.
Brock teaches a member including a glue (see materials list on pg. 10) and a non-toxic paint (see materials list on pg. 10; pg. 5, first paragraph in Step 4-Painting) in order to create a realistic appearance (pg. 5, para spanning col 1-col 2) using paint that is environmentally friendly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paint of Moore as modified by Pitman et al., Dieffenbach and DeMott to be a non-toxic paint as taught by Brock in order to create a realistic appearance using paint that is environmentally friendly.
Claims 26 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 8938905) in view of Pitman et al. (US 6306471) and Dieffenbach (US 3278364), as applied to claim 21 or 39, and further in view of Cheng (US 5264258, cited on 7/27/20 IDS).
For claim 26, Moore as modified by Pitman et al. and Dieffenbach is silent about wherein the wire cover of the main limb includes a rattan material that covers the outer surface of the wire core of the main limb. 
Cheng teaches an artificial tree (col 1, ln 10-31) comprising filaments made of a rattan material (col 1, ln 10-31) in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem (col 1, ln 21-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filament material of Moore as modified by Pitman et al. and Dieffenbach to include a rattan material as taught by Cheng in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Please note in the combination of references, the filaments are made of rattan material as taught by Cheng and the filaments cover the outer surface of the wire core of the main limb in Dieffenbach as shown in Fig. 2; thus, the rattan material filaments cover the one or more flexible wires of the main limb.
For claim 46, Moore as modified by Pitman et al. and Dieffenbach is silent about wherein the wire cover comprises a rattan material that covers and encases the core.  
Cheng teaches an artificial tree (col 1, ln 10-31) comprising filaments made of a rattan material (col 1, ln 10-31) in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem (col 1, ln 21-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filament material of Moore as modified by Pitman et al. and Dieffenbach to include a rattan material as taught by Cheng in order to produce a product that is fire-proof and does not produce any poisonous gas when burned, thus, preventing any environmental pollution problem, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Please note in the combination of references, the filaments are made of rattan material as taught by Cheng and the filaments cover and encase or enclose the core in Dieffenbach as shown in Figs. 1-3; thus, the rattan material filaments form a wire cover that covers and encases the core.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 8938905) in view of Pitman et al. (US 6306471) and Dieffenbach (US 3278364), as applied to claim 39, and further in view of Tanaka (JP 10-331016, machine translation attached).
For claim 43, Moore as modified by Pitman et al. and Dieffenbach is silent about wherein the wire cover of the main limb, the plurality of secondary limbs, and the plurality of first vines includes a paper material.
Tanaka teaches an artificial tree branch wherein the outer surface of the wire of main limb, the plurality of secondary limbs and the plurality of first vines (Figs. 4-5) includes a paper material (pg. 4, ln 8-13 describes a powdery or fine spongy colored solid material made of paper; pg. 2, ln 43-44 describes the powdery or fine spongy colored solid material attached to the entirety) in order to produce rich colors and enhance the artistry of the apparatus (pg. 4, ln 8-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of each of the main limb, the plurality of secondary limbs, and the plurality of first vines of Moore as modified by Pitman et al. and Dieffenbach to include a paper material as taught by Tanaka in order to produce rich colors and enhance the artistry of the apparatus. Please note in the combination of references, the outer surface of the wire of each of the main limb, the plurality of secondary limbs, and the plurality of first vines is the outer surface of the wire cover, thus, the wire cover includes the paper material in the combination of references.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 8938905) in view of Pitman et al. (US 6306471) and Dieffenbach (US 3278364), as applied to claim 39, and further in view of Falk (US 10791781) and DeMott (US 4950509, cited on 7/27/20 IDS).
For claim 44, Moore as modified by Pitman et al. and Dieffenbach is silent about non-toxic glue that affixes the plurality of first vines to the plurality of secondary limbs.  
Falk teaches an artificial tree branch comprising glue (col 10, ln 48-55 describes firm attachment of ref. 65 to ref. 40 by adhesive) that affixes the plurality of first vines 65 to the plurality of secondary limbs 40 in order to firmly attach the parts (col 10, ln 48-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Moore as modified by Pitman et al. and Dieffenbach to include glue that affixes the plurality of first vines to the plurality of secondary limbs as taught by Falk in order to firmly attach the parts. 
DeMott teaches an artificial tree branch comprising non-toxic glue (col 4, ln 12-38, col 3, ln 50-66). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glue of Moore as modified by Pitman et al., Dieffenbach and Falk to be non-toxic glue as taught by DeMott in order to provide a glue that is safe for pets and children.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 8938905) in view of Pitman et al. (US 6306471) and Dieffenbach (US 3278364), as applied to claim 39, and further in view of Slade, JR. (US 2012/0090557, cited on 7/27/20 IDS, hereinafter “Slade”).
For claim 47, Moore as modified by Pitman et al. and Dieffenbach is silent about wherein the wire cover of the main limb, the plurality of secondary limbs, and the plurality of vines has adhesive properties configured to retain the scent compound on surfaces of the main limb and the plurality of vines.  
Slade teaches an artificial tree branch (para 0014 describes a mock scrape or a mock rub) having adhesive properties (para 0015 describes the dicalcium phosphate powder scent compound being mixed with adhesives) configured to retain one or more scent compounds on outer surfaces of the artificial tree branch (paras 0014-0015) in order to mimic deer antler scent to attract deer to the desired location (para 0014).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial tree branch of Moore as modified by Pitman et al. and Dieffenbach to include adhesive properties configured to retain one or more scent compounds on its outer surfaces as taught by Slade in order to mimic deer antler scent to attract deer to the desired location. Please note in the combination of references, the adhesive properties are applied to the outer surfaces of the artificial tree branch which includes the main limb, the plurality of secondary limbs, and the plurality of vines as taught by Moore and Pitman et al. and the outer surfaces are the outer surfaces of the wire cover; thus, the adhesive properties are applied to the wire cover of the main limb, the plurality of secondary limbs, and the plurality of vines.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-26, 33, 38-40, and 42-48 have been considered but are moot in view of Moore (US 8938905) and Pitman et al. (US 6306471), thus, please see above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pitt (US 2009/0246241) teaches an artificial tree branch having a deer scent compound applied thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643